Citation Nr: 0124524	
Decision Date: 10/11/01    Archive Date: 10/12/01

DOCKET NO.  00-23 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Manila, the Republic of the Philippines


THE ISSUE

Basic eligibility for VA benefits based on service during 
World War II. 


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R.  Giannecchini,  Associate Counsel






INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 determination by the VA 
Regional Office (RO) in Manila, Philippines.  In June 2001, 
the appellant testified before the undersigned during a 
travel board hearing.  


FINDING OF FACT

The United States Army Reserve Personnel Center has certified 
that the appellant had no qualifying active military service.  


CONCLUSION OF LAW

The criterion of "veteran" for purposes of entitlement to VA 
benefits has not been met.  38 U.S.C.A. §§ 101(2), 107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.1(d), 3.8, 3.203 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that during the pendency of the 
appellant's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  This liberalizing law is applicable to the 
appellant's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The Act and 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The law also includes new 
notification provisions.  Specifically, VA is required to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the appellant has been informed of 
the requirements for the benefits sought on appeal.  There is 
no outstanding information or evidence which should be 
obtained.  In sum, the facts relevant to the appellant's 
claim have been properly developed and there is no further 
action to be undertaken to comply with the provisions of the 
VCAA.  

The United States will pay compensation to any "veteran" 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001).  
The law also authorizes payment of a disability pension to a 
qualified "veteran" who has the requisite time in service.  
38 U.S.C.A. § 1521 (West 1991).

The term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable. 38 C.F.R. 
§ 3.1(d) (2000).  

Service of Regular Philippine Scouts is included for pension, 
compensation, dependency and indemnity compensation, and 
burial benefits.  38 C.F.R. § 3.8(a) (2000).  Service as a 
Philippine Scout in the Regular Army inducted between October 
6, 1945 and June 30, 1947, inclusive, and in the Commonwealth 
Army of the Philippines from and after the dates and hours 
when called into service of the Armed Forces of the United 
States by orders issued from time to time by the General 
Officer, U.S. Army, pursuant to the Military Order of the 
President of the United States dated July 26, 1941, is 
included for compensation, but not for pension benefits.  
Service department certified recognized guerrilla service and 
unrecognized guerrilla service under a recognized 
commissioned officer, only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for compensation benefits, but not for pension 
benefits. 38 C.F.R. § 3.8(c) and (d).

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of 
service and character of discharge.  Aguilar v. Derwinski, 2 
Vet. App. 21, 23 (1991); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  For the purpose of establishing entitlement to VA 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, (Certificate of Release or 
Discharge from Active Duty), or original Certificate of 
Discharge, without verification from the appropriate service 
department under the following conditions: (1) The evidence 
is a document issued by the service department; (2) The 
document contains needed information as to length, time and 
character of service; and, (3) In the opinion of the VA the 
document is genuine and the information contained in it is 
accurate. 38 C.F.R. § 3.203(a) (2000).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, "VA is prohibited from finding, on any 
basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  In addition, the Board notes that service department 
findings are binding on VA for purposes of establishing 
service in the U.S. Armed Forces.  Dacoron v. Brown, 4 Vet. 
App. 115, 120 (1993).

In this case, the record reflects that in July 2000, the 
United States Army Reserve Personnel Center certified that 
the appellant had no qualifying active military service.  The 
record shows that the RO's request for verification contained 
search information as provided by the appellant.  Therefore, 
the Board finds the RO adequately assisted the appellant, and 
that an additional request for verification of service is not 
warranted.  See Sarmiento v. Brown, 7 Vet. App. 80 (1994).  

In support of his claim, the appellant submitted several 
documents including an affidavit from an individual who 
reported having been the commanding officer of a combat 
company of the 103rd Infantry Regiment of USAFFE.  The 
individual reported that the appellant had become a member of 
the unit in December 1941.  Furthermore, the appellant also 
submitted a copy of a certification of service from the 
Department of National Defense, General Headquarters, Armed 
Forces of the Philippines.  It was noted that the appellant 
had served with a combat company of the 103rd Infantry 
Regiment.  

The Board notes that, the documents submitted by the 
appellant are not probative of service in the United States 
Armed Forces.  Therefore, the Board finds that evidence 
submitted in support of the appellant's claim, including 
hearing testimony before the undersigned, is not evidence 
which VA may accept as verification of service.  In fact, VA 
is specifically prohibited from finding verified service 
based upon such evidence.  See Duro, 2 Vet. App. at, 532.  

Inasmuch as the service department's verification of the 
appellant's service is binding on VA, the Board concludes 
that the appellant is not considered a "veteran" for purposes 
of entitlement to VA benefits and has not attained status as 
a valid claimant.  Therefore, the appellant's claim for 
entitlement to VA benefits must be denied as a matter of law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The appellant's proper remedy, if any, regarding service 
verification is an application to the Army Board for the 
Correction of Military Records.  Cahall v. Brown, 7 Vet. App. 
232, 237 (1994).  








ORDER

Basic eligibility for VA benefits is denied.  


		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

